Citation Nr: 0822505	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous condition, 
claimed as dysthymic disorder and avoidant personality 
disorder.


REPRESENTATION

Veteran represented by:	Sean Kendall - Private 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1987 to 
October 1987, from December 1987 to December 1991, and from 
August 1997 to February 1999.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision.  The veteran filed a 
notice of disagreement in June 2000, a statement of the case 
was issued in December 2000 and the veteran submitted a 
statement in January 2001.  In this statement, which the 
veteran indicated was in reply to the December 2000 statement 
of the case, the veteran contended that all of his service 
medical records had not been reviewed and he requested that 
his denial be reconsidered.

The regulations indicate that a substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination being appealed.  It is also noted that the 
Board construes such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal; 
and proper completion and filing of a substantive appeal are 
the last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202.

In this case, the veteran's statement that was received in 
January 2001 was within the statutory time period allowed for 
a substantive appeal.  Furthermore it expressed disagreement 
with the statement of the case.  As such, liberally 
construed, this document constitutes a substantive appeal.  

In November 2002, the veteran was sent a letter indicating 
that he needed to submit new and material evidence to reopen 
his claim.  The veteran did submit additional evidence, but 
his claim was denied by a March 2003 rating decision, as it 
was determined that the evidence submitted was not new and 
material.  In an April 2004 statement of the case, it was 
noted that new and material evidence had been submitted; and 
the Board subsequently relied on this determination in its 
decision in September 2006, which addressed the merits of the 
veteran's claim.  

This Board decision was vacated by the Court of Appeals for 
Veterans Claims (Court) in November 2007; and the veteran's 
claim was returned to the Board for action consistent with a 
November 2007 joint motion for remand.

While the clarification described above does not have a 
substantive impact on the veteran's claim at this juncture.  
It is important to clarify the procedural posture of the 
veteran's claim as the appeal moves forward. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board's September 2006 decision was vacated and remanded 
for compliance with the instructions contained in the Joint 
Motion for remand.  Those instructions were specific and will 
be set out in the action paragraphs below.  

By way of background, the record shows the veteran entered 
active duty in the U.S. Coast Guard (USCG) in May 1987 and 
served nearly continuously until December 1991.  He had a 
second tour on active duty from August 1997 to February 1999.

In May 1991, he was treated at the USCG health clinic for 
complaints of depression from work; and the veteran was 
diagnosed with an adjustment disorder with mild depression.  
This diagnosis was confirmed a week later.
 
Following his first stint on active duty, the veteran was 
admitted into a psychiatric hospital in June 1992 with 
complaints of depression and auditory hallucinations; and he 
was diagnosed with a non-specific psychotic disorder.  

The veteran was hospitalized again for approximately a month 
in July and August 1995, where it was noted that he had a 
history of nervous breakdowns, including one before entering 
the USCG and one following his first tour.  The veteran was 
diagnosed with Dysthymia, with a sexual disorder, and with a 
borderline personality disorder (which was noted to be the 
main diagnosis for the veteran's hospitalization).  

In November 1996, the veteran was diagnosed with major 
depression and panic disorder with agoraphobia, an Axis II 
diagnosis was deferred.

The veteran reenlisted in the USCG in August 1997, but 
several months into his tour the veteran was transported off 
his ship due to suicidal thoughts and distress.  The veteran 
was treated for psychiatric problems for the remainder of his 
time on active duty, and he was diagnosed at various times 
with an avoidant personality disorder, with a major 
depressive disorder, and with a dysthymic disorder.

In April 1998 a Medical Evaluation Board found the veteran to 
be unfit for duty as a result of his dysthymic disorder, and 
it was noted that the veteran also carried the diagnoses of 
major depressive disorder and avoidant personality disorder.  

The veteran was provided with a VA examination in January 
2000 at which he was diagnosed with borderline personality 
disorder and Dysthymia, and the examiner opined that the 
dysthymic disorder and personality disorder were not 
aggravated beyond what may have been expected from having 
entered the military.  Another VA examiner concluded later in 
January 2000 that while there were some traits that were 
characteristic of personality disorder, they were not of 
sufficient magnitude to warrant a clear-cut Axis II 
diagnosis.  He determined that the veteran had a dysthymic 
disorder.  It is noted that the veteran was also hospitalized 
in January 2000.

Since the veteran's last examination, he has continued to 
receive VA treatment for a dysthymic disorder and has also 
been diagnosed with schizophrenia and a major depressive 
disorder.

Given the Court's Order, the case is REMANDED for the 
following action:

1.  Obtain copies of the veteran's VA 
psychiatric treatment records for the 
period from 2003 to the present.  

2.  Next, schedule the veteran for a VA 
psychiatric examination.  The examiner 
should be provided with the veteran's 
claims file and should fully review it.  
Any opinion should be supported by a 
complete rationale.  The examiner should 
diagnose any current psychiatric 
disability(s) (to include major depressive 
disorder, dysthymic disorder, and 
personality disorder) and then should 
specifically address the following 
questions:

*	Is it as likely as not (50 percent or 
greater) that the psychiatric 
symptoms that the veteran experienced 
during his first period of active 
duty (1987-1991) were manifestations 
of a currently diagnosed Axis I 
psychiatric disorder, (and, if so, 
the specific disorder(s) should be 
identified);
*	Is it as likely as not (50 percent or 
greater) that the psychiatric 
symptoms that the veteran experienced 
in the year following his first 
period of active duty were 
manifestations of a currently 
diagnosed Axis I psychiatric 
disorder, (and, if so, the specific 
disorder(s) should be identified);
*	Is it as likely as not (50 percent or 
greater) that a current Axis I 
psychiatric disorder had its onset 
during the veteran's second period of 
service, or if pre-existing that 
period of service was aggravated 
(permanent increase in severity of 
the disorder that is beyond its 
natural progression) by the veteran's 
second period of active duty (1997-
1999).

3.  The RO should then re-adjudicate the 
veteran's claim for service connection for 
a psychiatric disorder.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


